Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 1-6, 11-16, 21-32 are subject to examination.  
Claims 7-10, 17-20 are cancelled.  

Specification
Amendment to the specification 4/20/21 is acknowledged.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11-16, 21-32 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Smirin et al., 2007/0143281. 
Referring to claims 1, 11, Smirin clearly teaches a communication system / A communication method for restrictively exchanging and controlling product data (information regarding object, para 33, BMW, honda accord, automobiles para 34, products, para 87) between hardware comprising communication devices (trusted user devices, para 13) of a private network (private network/LAN, para 31), said system comprising: hardware comprising a processor in communication with user communication devices of a private network intended for or restricted to the use of at least three pre-identified and pre-approved users sharing a common interest (sharing information regarding object from a trusted user over the network, para 34) where the processor is configured to: receive initiating product data from a first user communication device of an initiating user and with which a communication connection has been established (information about the object/product sent by the client/user over the network, figure 12A, client 2, 106, fig 1, para 34); receive first user data of the initiating user, where the first user data is representative of trusted user selected by the initiating 

Referring to claims 21, 27, Simrin also discloses a communication system / a communication method for restrictively exchanging and controlling product data between hardware comprising communication devices of a private network (private network/LAN, para 31) intended for or restricted to the use of at least three pre-identified and pre-approved users (trusted users, para 13) sharing a common interest (object, para 33, BMW, honda accord, automobiles para 34, products, para 87), said method comprising: hardware comprising a first communication device of an initiating user comprising a first processor; and at least one first user communication device comprising hardware comprising a second processor receiving initiating product data via a user interface (fig., 10 E) of a first communication device of an initiating user and comprising a first processor (information regarding object from a trusted user, para 34); providing, via the private network, the initiating product data to first user communication device comprising a second processor (figure 12A, client 2, 106, fig 1, para 34); receiving, via the private network, responding product data originating from a communication device of responding user (Regarding the object information from another user is sent over the network, para 60), where the responding product data is data responsive to the initiating product data and first user data 

Referring to claims 2, 12, 22, 28, Smirin also discloses, wherein the first user data is provided to the communication device of responding user from at least one of the first communication device of the initiating user and a data storage device (para 34, 87).

Referring to claims 3, 13, 23, 29, wherein at least one first user communication device corresponds to a trusted user (trusted user para 34, 87).

Referring to claims 4, 14, 24, 30, wherein at least one responding user communication device is a first user communication device (device that is trusted, para 34, 87).

Referring to claims 5, 15, 26, wherein the processor is further configured to: identify second user data based upon the initiating product data (another user based on the product information, para 34, 87), where the second user data is representative of at least one interested user of the private network not selected by the initiating user (not all users of the network are selected by the same user, para 34, 87); and provide the initiating product data to at least one second user communication device with which a communication connection has been established (another device provided the product information over the network).  

Referring to claims 6, 16, 25, 32, wherein the responding product data is representative of at least one product financial data unit (financial information about the product, para 123).

Referring to claim 31, wherein the responding product data is presented to the initiating user by at least one of the first communication device of the initiating user and a second communication device of the initiating user (client 2, item 106 or client N, item 106 of figure 1).

Response to Arguments
Applicant's arguments filed 4/20/21, pages 11-18 have been fully considered but they are not persuasive.  Therefore, rejection of claims 1-6, 11-16, 21-32 is maintained. 
Regarding Applicant’s concern for limitations of claim 1, “receives initiating product data from a first communication device of an initiating user and with which a communication connection has been established . . . [and] . . . provides the initiating product data to at least one first user communication device with which a communication connection has been established[.]”, “provides the initiating product data to at least one first user communication device with which a communication connection has been established . . . [and]. . . receives responding product data responsive to the initiating product data from a communication device of at least one responding user.”, “receives responding product data responsive to the initiating product data from a communication device of at least one responding user; and provides the responding product data to at least one of the first communication device of the initiating user and a second communication device of the initiating user.”; Applicant remarks did not reflect what the claimed subject matter is limited to.
The claim 1, lines 1 and 2 contain “restrictively exchanging and controlling product data”, however applicant failed to consider that the processor merely receives data and provides data. 
The claimed “product data” is a mere data for product. It is not limited to any particular product. It is not limited to any particular size. It is not limited to any particular format. It is not limited to any particular way of secured/encrypted etc. 
The claimed processor is not limited to any particular size, hardware, multiprocessor, etc. 
The claimed common interest is not limited to any particular interest. 
The claimed “initiating product data” is a mere data for product. It is not limited to any particular product. It is not limited to any particular size. It is not limited to any particular format. It is not limited to any particular way of secured/encrypted etc. 
The claimed “initiating user” is not limited to any particular user, such as administrator versus network user. 
The claimed “responding user” is not limited to any particular user, such as administrator versus network user, etc.
The claimed “trusted user” is not limited to any particular user, such as administrator versus network user, etc.
The claimed “pre-identified and pre-approved users” is not limited to any particular user, such as administrator versus network user, etc.
 It is also not limited to that the user for “initiating” from one device cannot respond from another device (meaning the initiating user need not be different than responding user). 
It is also not limited to that the user for “initiating” from one device cannot select himself being the trusted user, etc.  The claim does not contain trusted versus untrusted user (means all the users are same). Mere addition of “trusted” does not make the user different.
It is also not limited to that the user for “initiating” from one device cannot be one of the pre-identified and pre-approved users, etc.   
The claimed “receiving initiating product data” is not limited to how the data is received, i.e wireless, wired, Ethernet, wifi, Bluetooth, etc.,  
The claimed “communication connection” is not limited to what kind of connection is established, i.e., over wireless, wired, Ethernet, wifi, Bluetooth, etc.,  
The claimed “product data” is a mere data for product. It is not limited to any particular product. It is not limited to any particular size. It is not limited to any particular format. It is not limited to any particular way of secured/encrypted etc. 
The claimed “user data” is a mere data associated with the user. It is not limited to any particular product. It is not limited to any particular size. It is not limited to any particular format. It is not limited to any particular way of secured/encrypted etc. 
“provides the initiating product data to at least one first user communication device with which a communication connection has been established” is not limited to any kind of connection is established, i.e., over wireless, wired, Ethernet, wifi, Bluetooth, etc.
“provides the initiating product data to at least one first user communication device with which a communication connection has been established” is not limited to any type of device, iphone, ipad, etc.
“receives responding product data responsive to the initiating product data from a communication device of at least one responding user” is not limited to any kind of connection is established, i.e., over wireless, wired, Ethernet, wifi, Bluetooth, etc.
“receives responding product data responsive to the initiating product data from a communication device of at least one responding user” is not limited to any type of device, iphone, ipad, etc.
“receives responding product data responsive to the initiating product data from a communication device of at least one responding user” is not limited to responding product data different than initiating product data, etc.
“provides the responding product data to at least one of the first communication device of the initiating user and a second communication device of the initiating user”, is not limited to any kind of connection is established, i.e., over wireless, wired, Ethernet, wifi, Bluetooth, etc.

The processor to merely receive data and provide data to/from multiple devices of the private network as claimed is well-known in the art.
Smirin clearly teaches a communication system / A communication method for restrictively exchanging and controlling product data (information regarding object, para 33, BMW, honda accord, automobiles para 34, products, para 87) between hardware comprising communication devices (trusted user devices, para 13) of a private network (private network/LAN, para 31), said system comprising: hardware comprising a processor in communication with user communication devices of a private network intended for or restricted to the use of at least three pre-identified and pre-approved users sharing a common interest (sharing information regarding object from a trusted user over the network, para 34) where the processor is configured to: receive initiating product data from a first user communication device of an initiating user and with which a communication connection has been established (information about the object/product sent by the client/user over the network, figure 12A, client 2, 106, fig 1, para 34); receive first user data of the initiating user, where the first user data is representative of trusted user selected by the initiating user from the at least three pre-identified and preapproved users (one of the user/fried selected regarding the object, figure 10E, para 34, 60, 87); provide the initiating product data to at least one first user communication device with which a communication connection has been established (providing object information to the user over the network, fig., 12D, para 175); receive responding product data responsive to the initiating product data from a communication device of a responding user (Regarding the object information from another user is sent over the network, para 60); and provide the responding product data to at least one of the first communication device of the initiating user and a second communication device of the initiating user (providing response for object information to the user over the network and displaying it, fig., 12D, para 175).

Conclusion
Smirin et al., 2007/0143281 demonstrates that the claimed invention is known for long.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571)272-3973.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/HARESH N PATEL/Primary Examiner, Art Unit 2493